Mr. Chief Justice Catos delivered the opinion of the Court. Upon a more careful consideration of the facts stated in these second pleas, which are somewhat complex, we are satisfied now that they do not present a defense to this action. They show that Tail had been paid the four hundred dollars due him on the land, and he had no further claim on Edgerton upon the contract in reference to the land. That arrangement was ended, and forever closed when Conk-ling, as the debtor and agent of Edgerton, paid the money to Galusha, the agent of Vail, and received a conveyance from him. Then, we say, that debt was paid, and that matter ended. After that, Galusha, instead of sending this money to Vail, his principal, let Edgerton have it, who appropriated it to his own use. This made him the debtor of Vail anew, biit it did not revive the old indebtedness. He occupied the same position towards Vail that a stranger would, whom Galusha had let have Vail’s money. There was really no necessity of complicating the case with a history of the previous transactions, so far as this matter was concerned. Then Conkling, who had by the previous arrangement become the debtor of the Moores for the $350, which he bad originally agreed to pay Edgerton for the land, whereby he had ceased to be the debtor of Edgerton, was persuaded to make his notes and mortgage to Edgerton for the $350, instead of to the Moores, and Edgerton then, before it was due, assigned this note to Vail, in part satisfaction of the four hundred dollars he owed him. To condense the case still more: Edgerton owed Vail $400 for money had and received. Conkling owed the Moores $350, for which he had agreed to give them his bond and mortgage. By means of improper and untrue representations, be was induced to make bis notes and mortgage to Edgerton for the $350 instead of to tbe Moores, bence these notes were without consideration. Edgerton assigned one of these notes to Tail .before it was due, and for a good consideration. Now does this state of facts constitute a valuable defense to tbe note in tbe bands of Tail? He received it before due,, and without notice that it was given without consideration, and bence is entitled to recover upon it. Tbe demurrer was properly sustained. The judgment is affirmed. Judgment affirmed.